Title: [December 1775]
From: Adams, John
To: 



      1775. Decr. 9th.
      
      
       Having Yesterday asked and obtained Leave of Congress to go home, this Morning I mounted, with my own Servant only, about twelve O Clock, and reached the red Lyon about two where I dine. The Roads very miry and dirty, the Weather pleasant, and not cold.
      
      
       
        
   
   This is the first regular entry since 29 Oct. in JA’s Diary. Why he failed to keep a record of either personal or congressional affairs during the last six weeks he attended Congress is unexplained except by the number of committees on which he sat and the amount of writing that some of them, notably the so-called naval committee, required. His correspondence also fell off. On 25 Nov. he wrote to Mercy Warren: 
          
           
            “I wish it was in my Power to write to you oftener than I do, but I am really engaged in constant Business from seven to ten in the Morning in Committee, from ten to four in Congress and from Six to Ten again in Committee. Our Assembly is scarcly numerous enough for the Business. Every Body is engaged all Day in Congress and all the Morning and evening in Committees” (Adams Papers).
           
          
          
         


        
   
   In respect to JA’s activities in Congress the gap in the Diary is at least partially supplied by his Autobiography, which states that he sought a leave at this time because he was “worn down with long and uninterrupted Labour.”


       
       
        
   
   JA’s itinerary and expenses on this return trip from Philadelphia are recorded in meticulous detail in his Account with Massachusetts, Aug.-Dec. 1775, q.v. above. He arrived in Braintree on 21 December.


       
      
      

      
       Sarah Yard’s Bill for Board.
       
      
      
      
       
     John Adams to Mrs. Yard Dr.
     
      To Board from Septr. 12 to Decr. 8 at 30s. per Week
      18:
      17:
      0
     
     
      To a Servants Board for same Time at 15s. per Week
      9:
      8:
      6
     
     
      To Clubb in Punch and Wine at Dinner and in your own Room
      11:
      0:
      0
     
     
      To Sperma Ceti Candles at .05s. per Week
      3:
      0:
      0
     
     
      To Firewood for 8 Weeks at 7s: 6 per Week
      1:
      10:
      0
     
     
      To Cash paid for the Post
      0:
      3:
      0
     
     
      
      43:
      18:
      6
     
     
      
      20:
      0:
      0
     
     
      
      23:
      18:
      6
     
    
   By Cash recd, the Above in fool Sarah Yard> December 9th 1775Philad
      
      
       
        
   
   M-Ar: vol. 210. In JA’s hand except the dated acknowledgment of payment, which was written and signed by Mrs. Yard. At foot of page are some arithmetical calculations by JA, apparently irrelevant, and a highly relevant notation by the legislative committee appointed to report on JA’s accounts converting £23 18s. 6d. Philadelphia currency to £19 2s. gd. lawful money; see JA’s Account with Massachusetts, Aug.–Dec. 1775, above, and note 3 there.


       
      
      

      1775. Decr. 10. Sunday.
      
      
       Rode from Bristol to Trenton, breakfasted, rode to Princetown, and dined with a Captain Flahaven, in Ld. Sterlings Regiment, who has been express to Congress from his Lordship.
       
       Flahaven’s Father lives in this Province. He has lived in Maryland. Says that the Virginia Convention granting the Scotch Petition to be neutral has done all the Mischief and been the Support of Lord Dunmore. He says the Scotch are in some Parts of Virginia powerfull—that in Alexandria he has heard them cursing the Congress and vilifying not only their public Proceedings but their private Characters. He has heard them decrying the Characters of the Maryland Delegates particularly Chase and the Virginia Delegates particularly Lee, Henry and Washington.
       Last Evening, when I dismounted at Bristow, the Taverner shewed me into a Room, where was a young Gentleman very elegantly dress’d, with whom I spent the Evening. His name I could not learn. He told me, he had been an Officer in the Army but had sold out. I had much Conversation with him and some of it very free.
       He told me, We had two valuable Prizes among the Prisoners, taken at Chambly and St. Johns—a Mr. Barrington Nephew of Lord Barrington, and a Captain Williams who he says is the greatest Officer in the Service. He gives a most exalted Character of Williams as a Mathematician, Phylosopher, Engineer, and in all other Accomplishments of an Officer.
       In the Evening Mr. Baldwin came to see me. We waited on Dr. Witherspoon the President of the Colledge where we saw Mr. Smith and two other of the light Horse from Philadelphia going to the Camp with a Waggon.
      
      

      
       Joseph Bass’ Bills to John and Samuel Adams.
       
      
      
      
       
     John Adams Esqr. to Joseph Bass Dr.
     
      AD 1775
      
      
      
      
      
      
      
      
     
     
      Sepr. 11
      For bording at Mr. Dibleys
      0:
      8:
      5
      
      
      
      
     
     
      Oct.
      For one pr. of Quality binding
      0
      4
      0
      
      
      
      
     
     
      
      Paid to the Sadler
      0
      2:
      3
      
      
      
      
     
     
      
      Paid for triming of the horses
      0
      5:
      0
      
      
      
      
     
     
      
      For one Quir of paper
      0
      3:
      6
      
      
      
      
     
     
      
      For one Dito
      0
      3:
      6
      
      
      
      
     
     
      
      For one stick of sealing wax
      0:
      1:
      0
      
      
      
      
     
     
      
      For one Comb
      0
      2
      6
      
      
      
      
     
     
      
      For one Quier of paper
      0
      3:
      6
      
      
      
      
     
     
      
      
      
      
      
      
      £
      s
      d
     
     
      
      Pen. Curr.
      £1
      13
      8
      =
      1:
      7:
      0
     
     
      
      
      
      
      
      
      
      L.M.
      
     
    
   
        Recd. the above Joseph Bass
       
      
      
      
       Mr. Adamses bill
       
     Mr. Adams Dr. to Joseph Bass
     
      
      £
      s
      d
     
     
      To my Wages from 28th. Aug. to 21. Deer. 1775 @ £3 per Month
      11:
      5:
      0
     
    
   
        Recd. the above in full Joseph Bass
       
      
      
       
     Honl. Samuel Adams, & John Adams Esqr. to Joseph Bass Dr.
     
      AD 1775
      
      £
      s
      d
     
     
      Nor. 8
      For travling Charges to Philidelpha
      19:
      18:
      0
     
     
      
      To one doz of pipes
      0:
      15:
      0
     
     
      
      For hors hier
      1:
      3:
      9
     
     
      Nor. 28
      For one doz of pipes
      0:
      18:
      0
     
     
      
      To half a doz Dito
      0:
      3:
      0
     
     
      
      To two pound of tobacow
      0:
      18:
      0
     
     
      
      Old Tenor
      £23:
      15:
      9
     
    
   
        Recd. one half of Mr. J. Adams £1:1 is: 6 L.M. 
        Joseph Bass
       
      
      
       
        
   
   M-Ar: vol. 210. Endorsed by JA.


       
      
     